UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7744


DESTINED C. M. D. GEORGE,

                    Plaintiff - Appellant,

             v.

DR. P. MOORE; R. HUBBARD,

                    Defendants - Appellees,

             and

CHAPLAIN CAUTHORNE; GRACE ON THE INSIDE; DR. FOX; D. BALL;
ARMOUR MEDICAL SERVICES,

                    Defendants.


Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. James P. Jones, District Judge. (7:19-cv-00631-JPJ-PMS)


Submitted: May 25, 2021                                           Decided: May 27, 2021


Before DIAZ and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Destined C. M. D. George, Appellant Pro Se. Rosalie Fessier, Brittany Elizabeth Shipley,
TIMBERLAKE SMITH, Staunton, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
.
     Destined C. M. D. George appeals the district court’s order denying relief on his 42

U.S.C. § 1983 complaint. Having reviewed the record and finding no reversible error, we

affirm the decision of the district court. George v. Moore, No. 7:19-cv-00631-JPJ-PMS

(W.D. Va. Sept. 30, 2020). We deny George’s motion to appoint counsel, and we deny as

unnecessary George’s motion to retain the record in the district court. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2